Exhibit 10.8

 

FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of
August 8, 2003 by and among Riverwood International Corporation, a Delaware
corporation (“Employer”), Riverwood Holding, Inc., a Delaware corporation to be
renamed Graphic Packaging Corporation (“Holding”) and Daniel J. Blount
(“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Employer currently employs Executive pursuant to an Employment
Agreement dated as of September 1, 1998 (the “Prior Agreement”);

 

WHERAS, Holding entered into an Agreement and Plan of Merger (the “Merger
Agreement”) dated as of March 25, 2003 with Graphic Packaging International
Corporation (“GPIC”) pursuant to which GPIC will become a wholly owned
subsidiary of Holding (such transaction, the “Merger”) on the Effective Date (as
such term is defined in the Merger Agreement);

 

WHEREAS, Holding, Employer and Executive desire to amend the Prior Agreement to
become effective on the Effective Date.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, Employer and Executive
hereby agree and the Prior Agreement is hereby amended and restated in its
entirety, as follows:

 


1              AGREEMENT TO EMPLOY.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, EMPLOYER HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT BY EMPLOYER.


 


2              TERM; POSITION AND RESPONSIBILITIES.


 


(A)           TERM OF EMPLOYMENT.  UNLESS EXECUTIVE’S EMPLOYMENT SHALL SOONER
TERMINATE PURSUANT TO SECTION 7, EMPLOYER SHALL EMPLOY EXECUTIVE FOR A TERM
COMMENCING ON THE EFFECTIVE DATE AND ENDING ON THE THIRD ANNIVERSARY OF THAT
DATE (THE “EMPLOYMENT PERIOD”).


 


(B)           POSITION AND RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL SERVE AS SENIOR VICE PRESIDENT, INTEGRATION OF EMPLOYER AND
SHALL HAVE (I) RESPONSIBILITY FOR THE ACHIEVEMENT OF SYNERGIES IN CONNECTION
WITH THE COMBINATION OF EMPLOYER’S BUSINESS WITH GPIC’S BUSINESS FOLLOWING THE
MERGER, (II) RESPONSIBILITY FOR THE OPERATIONAL ASPECTS OF EMPLOYER’S
INFORMATION TECHNOLOGY FUNCTION, (III) RESPONSIBILITY FOR THE MANAGEMENT OF THE
INTEGRATION STAFF OF EMPLOYER AND (IV) SUCH OTHER


 

--------------------------------------------------------------------------------


 


DUTIES CONSISTENT WITH EXECUTIVE’S TITLE AND POSITION AS THE BOARD OF DIRECTORS
OF EMPLOYER (“EMPLOYER’S BOARD”) SPECIFIES FROM TIME TO TIME.  EXECUTIVE SHALL
REPORT TO THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER.  EXECUTIVE SHALL
DEVOTE ALL OF HIS SKILL, KNOWLEDGE AND WORKING TIME (EXCEPT FOR (I) VACATION
TIME AS SET FORTH IN SECTION 6(C) AND ABSENCE FOR SICKNESS OR SIMILAR DISABILITY
AND (II) TO THE EXTENT THAT IT DOES NOT INTERFERE WITH THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER, (A) SUCH REASONABLE TIME AS MAY BE DEVOTED TO
SERVICE ON BOARDS OF DIRECTORS OF OTHER CORPORATIONS AND ENTITIES, SUBJECT TO
THE PROVISIONS OF SECTION 9, AND THE FULFILLMENT OF CIVIC RESPONSIBILITIES AND
(B) SUCH REASONABLE TIME AS MAY BE NECESSARY FROM TIME TO TIME FOR PERSONAL
FINANCIAL MATTERS) TO THE CONSCIENTIOUS PERFORMANCE OF THE DUTIES AND
RESPONSIBILITIES OF SUCH POSITION.  IF SO ELECTED OR DESIGNATED BY THE
RESPECTIVE SHAREHOLDERS THEREOF, EXECUTIVE SHALL SERVE AS A MEMBER OF THE BOARDS
OF DIRECTORS OF HOLDING, EMPLOYER AND THEIR RESPECTIVE AFFILIATES DURING THE
EMPLOYMENT PERIOD WITHOUT ADDITIONAL COMPENSATION.


 


3              BASE SALARY.  AS COMPENSATION FOR THE SERVICES TO BE PERFORMED BY
EXECUTIVE DURING THE EMPLOYMENT PERIOD, EMPLOYER SHALL PAY EXECUTIVE A BASE
SALARY AT AN ANNUALIZED RATE OF $325,000, PAYABLE IN INSTALLMENTS ON EMPLOYER’S
REGULAR PAYROLL DATES, AND, IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT HEREUNDER
IS TERMINATED BY DEATH, FOR THE REMAINDER OF THE PAY PERIOD IN WHICH DEATH
OCCURS AND FOR ONE MONTH THEREAFTER.


 


4              INCENTIVE COMPENSATION ARRANGEMENTS.  DURING THE EMPLOYMENT
PERIOD, EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING INCENTIVE COMPENSATION.


 


(A)           SYNERGY ACHIEVEMENT AWARD.  FOR EACH OF THE FIRST THREE YEARS,
MEASURED AS PROVIDED IN SECTION 4(A)(II) BELOW, FOLLOWING THE EFFECTIVE DATE
(EACH, AN “AWARD YEAR”), THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A CASH BONUS
(THE “SYNERGY ACHIEVEMENT AWARD”) DETERMINED IN ACCORDANCE WITH THIS
SECTION 4(A).


 


(I)            THE SYNERGY ACHIEVEMENT AWARD WILL BE ADMINISTERED BY A COMMITTEE
INITIALLY CONSISTING OF B. CHARLES AMES, KEVIN CONWAY AND STEPHEN M. HUMPHREY
(THE “SYNERGY REVIEW COMMITTEE”).  REPLACEMENTS FOR ANY MEMBER OF THE SYNERGY
REVIEW COMMITTEE SHALL BE NAMED BY THE CHIEF EXECUTIVE OFFICER OF EMPLOYER.  FOR
EACH AWARD YEAR IN THE EMPLOYMENT PERIOD THE SYNERGY REVIEW COMMITTEE SHALL, IN
ITS DISCRETION, DETERMINE THE VALUE OF THE SYNERGIES ACHIEVED.


 


(II)           THE FIRST AWARD YEAR SHALL BEGIN ON THE FIRST DAY OF THE CALENDAR
MONTH IN WHICH THE EFFECTIVE DATE OCCURS.  THE SECOND AND THIRD AWARD YEARS
SHALL BEGIN ON THE FIRST AND SECOND ANNIVERSARIES, RESPECTIVELY, OF THE FIRST
DAY OF THE FIRST AWARD YEAR.


 


(III)          THE SYNERGY ACHIEVEMENT AWARD (IF ANY) FOR A GIVEN AWARD YEAR
SHALL BE CALCULATED IN ACCORDANCE WITH SCHEDULE I.


 

2

--------------------------------------------------------------------------------


 


(IV)          UNLESS OTHERWISE DETERMINED BY THE SYNERGY REVIEW COMMITTEE AND
THE COMPENSATION COMMITTEE OF EMPLOYER (THE “COMPENSATION COMMITTEE”), THE
SYNERGY ACHIEVEMENT AWARD (IF ANY) EARNED IN RESPECT OF AN AWARD YEAR SHALL BE
PAID TO THE EXECUTIVE ON THE EARLIER OF SIXTY (60) DAYS FOLLOWING (I) THE LAST
DAY OF THE AWARD YEAR IN WHICH THE TOTAL SYNERGIES ACHIEVED SINCE THE EFFECTIVE
DATE REACHES $59.1 MILLION AND (II) THE LAST DAY OF THE THIRD AWARD YEAR.


 


(V)           THE SYNERGY ACHIEVEMENT AWARD IS SUBJECT TO SUCH CONDITIONS AS THE
COMPENSATION COMMITTEE REASONABLY DETERMINES NECESSARY TO PREVENT THE TREATMENT
OF THE SYNERGY ACHIEVEMENT AWARD AS OTHER THAN “PERFORMANCE BASED COMPENSATION”
WITHIN THE MEANING OF SECTION 162(M)(4)(C) OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”).


 


(B)           EQUITY AWARDS


 


(I)            OPTION EXCHANGE.  EXECUTIVE SHALL SURRENDER 1,200 UNVESTED
SERVICE OPTIONS TO PURCHASE CLASS A COMMON STOCK OF EMPLOYER (“SERVICE OPTIONS”)
AND 3,000 UNVESTED PERFORMANCE OPTIONS TO PURCHASE CLASS A COMMON STOCK OF
EMPLOYER (“PERFORMANCE OPTIONS”) GRANTED TO EXECUTIVE PURSUANT TO THE RIVERWOOD
HOLDING, INC. STOCK INCENTIVE PLAN (THE “1996 STOCK INCENTIVE PLAN”), 3,277
UNVESTED PERFORMANCE OPTIONS GRANTED TO EXECUTIVE PURSUANT TO THE RIVERWOOD
HOLDING, INC. SUPPLEMENTAL LONG TERM INCENTIVE PLAN (THE “1999 LTIP”) AND 17,136
UNVESTED SERVICE OPTIONS GRANTED TO EXECUTIVE PURSUANT TO THE RIVERWOOD HOLDING,
INC. 2002 STOCK INCENTIVE PLAN (THE “2002 STOCK PLAN”) (ALL SUCH UNVESTED
SERVICE OPTIONS AND PERFORMANCE OPTIONS, THE “UNVESTED OPTIONS”) AND EXECUTIVE
SHALL RECEIVE (I) 4,923 SERVICE OPTIONS (THE “NEW OPTIONS”) PURSUANT TO THE 2003
RIVERWOOD HOLDING, INC. LONG TERM INCENTIVE PLAN (THE “2003 LTIP”), ON TERMS
SUBSTANTIALLY SIMILAR TO THOSE PROVIDED TO OTHER SENIOR EXECUTIVES OF EMPLOYER
AND (II) 7,384 RESTRICTED STOCK UNITS (THE “2003 EXCHANGE RESTRICTED UNITS”)
PURSUANT TO THE 2003 LTIP ON TERMS SUBSTANTIALLY SIMILAR TO THOSE PROVIDED TO
OTHER SENIOR EXECUTIVES OF EMPLOYER.


 


(II)           UNIT EXCHANGE.  EXECUTIVE SHALL SURRENDER 1,500 INCENTIVE STOCK
UNITS GRANTED TO EXECUTIVE PURSUANT TO THE 1999 LTIP AND 1,800 RESTRICTED STOCK
UNITS GRANTED TO EXECUTIVE PURSUANT TO THE 2002 STOCK PLAN AND EXECUTIVE SHALL
RECEIVE 3,300 RESTRICTED STOCK UNITS PURSUANT TO THE 2003 LTIP (THE “2003
REPLACEMENT RESTRICTED UNITS” AND, TOGETHER WITH THE 2003 EXCHANGE RESTRICTED
UNITS, THE “NEW RESTRICTED UNITS”) ON TERMS SUBSTANTIALLY SIMILAR TO THOSE
PROVIDED TO OTHER SENIOR EXECUTIVES OF EMPLOYER.


 


5              EMPLOYEE BENEFITS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE
BENEFITS, INCLUDING LIFE, MEDICAL, DENTAL, ACCIDENTAL DEATH AND DISMEMBERMENT,
BUSINESS TRAVEL ACCIDENT, PRESCRIPTION DRUG AND DISABILITY INSURANCE, SHALL BE
PROVIDED TO EXECUTIVE IN ACCORDANCE WITH THE PROGRAMS OF EMPLOYER THEN AVAILABLE
TO ITS SENIOR EXECUTIVES, AS THE SAME MAY BE AMENDED AND IN EFFECT FROM TIME TO
TIME.  EXECUTIVE SHALL ALSO BE ENTITLED TO


 

3

--------------------------------------------------------------------------------


 


PARTICIPATE IN ALL OF EMPLOYER’S PROFIT SHARING, PENSION, RETIREMENT, DEFERRED
COMPENSATION AND SAVINGS PLANS, AS THE SAME MAY BE AMENDED AND IN EFFECT FROM
TIME TO TIME, APPLICABLE TO SENIOR EXECUTIVES OF EMPLOYER.  THE BENEFITS
REFERRED TO IN THIS SECTION 5 SHALL BE PROVIDED TO EXECUTIVE ON A BASIS THAT IS
COMMENSURATE WITH EXECUTIVE’S POSITION AND DUTIES WITH EMPLOYER HEREUNDER AND
THAT IS NO LESS FAVORABLE THAN THAT OF SIMILARLY SITUATED EMPLOYEES OF EMPLOYER.


 


6              PERQUISITES AND EXPENSES.


 


(A)           GENERAL.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ENTITLED TO THE PERQUISITES SET FORTH ON SCHEDULE II HERETO.


 


(B)           PROFESSIONAL DEVELOPMENT.  EMPLOYER SHALL REIMBURSE EXECUTIVE FOR
REASONABLE EXPENSES INCURRED IN CONNECTION WITH (I) CONTINUING EDUCATION FOR THE
MAINTENANCE OF EXECUTIVE’S LICENSE AS A CERTIFIED PUBLIC ACCOUNTANT, (II)
EXECUTIVE’S PARTICIPATION IN THE “WORLD CLASS” CHIEF FINANCIAL OFFICER EDUCATION
PROGRAM AND (III) EXECUTIVE’S PARTICIPATION IN EDUCATIONAL PROGRAMS RELEVANT TO
HIS RESPONSIBILITIES FOR THE EMPLOYER’S INFORMATION TECHNOLOGY FUNCTION.


 


(C)           BUSINESS TRAVEL, LODGING, ETC.  EMPLOYER SHALL REIMBURSE EXECUTIVE
FOR REASONABLE TRAVEL, LODGING, MEAL AND OTHER REASONABLE EXPENSES INCURRED BY
HIM IN CONNECTION WITH HIS PERFORMANCE OF SERVICES HEREUNDER UPON SUBMISSION OF
EVIDENCE, SATISFACTORY TO EMPLOYER, OF THE INCURRENCE AND PURPOSE OF EACH SUCH
EXPENSE AND OTHERWISE IN ACCORDANCE WITH EMPLOYER’S BUSINESS TRAVEL
REIMBURSEMENT POLICY APPLICABLE TO ITS SENIOR EXECUTIVES AS IN EFFECT FROM TIME
TO TIME.


 


(D)           VACATION.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ENTITLED TO A NUMBER OF WEEKS OF PAID VACATION ON AN ANNUALIZED BASIS, WITHOUT
CARRYOVER ACCUMULATION, EQUAL TO THE GREATER OF (I) FOUR WEEKS AND (II) THE
NUMBER OF WEEKS OF PAID VACATION PER YEAR APPLICABLE TO SENIOR EXECUTIVES OF
EMPLOYER IN ACCORDANCE WITH ITS VACATION POLICY AS IN EFFECT FROM TIME TO TIME.


 


7              TERMINATION OF EMPLOYMENT.


 


(A)           TERMINATION DUE TO DEATH OR DISABILITY.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT HEREUNDER TERMINATES DUE TO DEATH OR IS TERMINATED BY
EMPLOYER DUE TO EXECUTIVE’S DISABILITY (AS DEFINED BELOW), NO TERMINATION
BENEFITS SHALL BE PAYABLE TO OR IN RESPECT OF EXECUTIVE EXCEPT AS PROVIDED IN
SECTION 7(F)(II).  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN
A PHYSICAL OR MENTAL DISABILITY THAT PREVENTS OR WOULD PREVENT THE PERFORMANCE
BY EXECUTIVE OF HIS DUTIES HEREUNDER FOR A CONTINUOUS PERIOD OF SIX MONTHS OR
LONGER.  THE DETERMINATION OF EXECUTIVE’S DISABILITY SHALL (I) BE MADE BY AN
INDEPENDENT PHYSICIAN WHO IS REASONABLY ACCEPTABLE TO EMPLOYER AND EXECUTIVE (OR
HIS REPRESENTATIVE), (II) BE FINAL AND BINDING ON THE PARTIES HERETO AND
(III) BE BASED ON SUCH


 

4

--------------------------------------------------------------------------------


 


COMPETENT MEDICAL EVIDENCE AS SHALL BE PRESENTED TO SUCH INDEPENDENT PHYSICIAN
BY EXECUTIVE AND/OR EMPLOYER OR BY ANY PHYSICIAN OR GROUP OF PHYSICIANS OR OTHER
COMPETENT MEDICAL EXPERTS EMPLOYED BY EXECUTIVE AND/OR EMPLOYER TO ADVISE SUCH
INDEPENDENT PHYSICIAN.


 


(B)           TERMINATION BY EMPLOYER FOR CAUSE.  EXECUTIVE MAY BE TERMINATED
FOR CAUSE (AS DEFINED BELOW) BY EMPLOYER, PROVIDED THAT EXECUTIVE SHALL BE
PERMITTED TO ATTEND A MEETING OF EMPLOYER’S BOARD WITHIN 30 DAYS AFTER DELIVERY
TO HIM OF A NOTICE OF TERMINATION (AS DEFINED BELOW) PURSUANT TO THIS
SECTION 7(B) TO EXPLAIN WHY HE SHOULD NOT BE TERMINATED FOR CAUSE AND, IF
FOLLOWING ANY SUCH EXPLANATION BY EXECUTIVE, EMPLOYER’S BOARD DETERMINES THAT
EMPLOYER DOES NOT HAVE CAUSE TO TERMINATE EXECUTIVE’S EMPLOYMENT, ANY SUCH PRIOR
NOTICE OF TERMINATION DELIVERED TO EXECUTIVE SHALL THEREUPON BE WITHDRAWN AND OF
NO FURTHER FORCE OR EFFECT.  “CAUSE” SHALL MEAN (I) THE WILLFUL FAILURE OF
EXECUTIVE SUBSTANTIALLY TO PERFORM HIS DUTIES HEREUNDER (OTHER THAN ANY SUCH
FAILURE DUE TO EXECUTIVE’S PHYSICAL OR MENTAL ILLNESS) OR OTHER WILLFUL AND
MATERIAL BREACH BY EXECUTIVE OF ANY OF HIS OBLIGATIONS HEREUNDER OR UNDER ANY
OPTION AGREEMENT OR OTHER INCENTIVE AWARD AGREEMENT, AFTER A WRITTEN DEMAND FOR
SUBSTANTIAL PERFORMANCE HAS BEEN DELIVERED, AND A REASONABLE OPPORTUNITY TO CURE
HAS BEEN GIVEN, TO EXECUTIVE BY EMPLOYER’S BOARD, WHICH DEMAND IDENTIFIES IN
REASONABLE DETAIL THE MANNER IN WHICH EMPLOYER’S BOARD BELIEVES THAT EXECUTIVE
HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES OR HAS BREACHED HIS OBLIGATIONS,
(II) EXECUTIVE’S ENGAGING IN WILLFUL AND SERIOUS MISCONDUCT THAT HAS CAUSED OR
IS REASONABLY EXPECTED TO RESULT IN MATERIAL INJURY TO EMPLOYER OR ANY OF ITS
AFFILIATES OR (III) EXECUTIVE’S CONVICTION OF, OR ENTERING A PLEA OF GUILTY OR
NOLO CONTENDERE TO, A CRIME THAT CONSTITUTES A FELONY.


 


(C)           TERMINATION WITHOUT CAUSE.  A TERMINATION “WITHOUT CAUSE” SHALL
MEAN A TERMINATION OF EMPLOYMENT BY EMPLOYER OTHER THAN DUE TO DISABILITY AS
DESCRIBED IN SECTION 7(A) OR FOR CAUSE AS DESCRIBED IN SECTION 7(B).


 


(D)           TERMINATION BY EXECUTIVE.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
FOR ANY REASON.  A TERMINATION OF EMPLOYMENT BY EXECUTIVE FOR “GOOD REASON”
SHALL MEAN A TERMINATION BY EXECUTIVE OF HIS EMPLOYMENT WITH EMPLOYER WITHIN
30 DAYS FOLLOWING THE OCCURRENCE, WITHOUT EXECUTIVE’S CONSENT, OF ANY OF THE
FOLLOWING EVENTS: (I) THE ASSIGNMENT TO EXECUTIVE OF DUTIES THAT ARE
SIGNIFICANTLY DIFFERENT FROM, AND THAT RESULT IN A SUBSTANTIAL DIMINUTION OF,
THE DUTIES THAT HE IS TO ASSUME ON THE DATE HEREOF, (II) THE FAILURE OF EMPLOYER
TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSOR (AS DEFINED BELOW)
TO EMPLOYER AS CONTEMPLATED BY SECTION 14, (III) A REDUCTION IN THE RATE OF
EXECUTIVE’S BASE SALARY OR (IV) A MATERIAL BREACH BY EMPLOYER OF ANY OF ITS
OBLIGATIONS HEREUNDER OR BY HOLDING OF ANY OF ITS OBLIGATIONS UNDER ANY OPTION
AGREEMENT OR OTHER INCENTIVE AWARD AGREEMENT, PROVIDED THAT, IN THE CASE OF ANY
OF CLAUSES (I), (III) OR (IV), WITHIN 30 DAYS FOLLOWING THE OCCURRENCE OF ANY OF
THE EVENTS SET FORTH THEREIN, EXECUTIVE SHALL HAVE DELIVERED WRITTEN NOTICE TO
EMPLOYER OF HIS INTENTION TO TERMINATE HIS EMPLOYMENT FOR GOOD REASON, WHICH
NOTICE SPECIFIES IN REASONABLE DETAIL THE


 

5

--------------------------------------------------------------------------------


 


CIRCUMSTANCES CLAIMED TO GIVE RISE TO EXECUTIVE’S RIGHT TO TERMINATE HIS
EMPLOYMENT FOR GOOD REASON, AND EMPLOYER OR HOLDING, AS THE CASE MAY BE, SHALL
NOT HAVE CURED SUCH CIRCUMSTANCES TO THE REASONABLE SATISFACTION OF EXECUTIVE.


 


(E)           NOTICE OF TERMINATION.  ANY TERMINATION BY EMPLOYER PURSUANT TO
SECTION 7(A), 7(B) OR 7(C), OR BY EXECUTIVE PURSUANT TO SECTION 7(D), SHALL BE
COMMUNICATED BY A WRITTEN NOTICE OF TERMINATION ADDRESSED TO THE OTHER PARTIES
TO THIS AGREEMENT.  A ”NOTICE OF TERMINATION” SHALL MEAN A NOTICE STATING THAT
EXECUTIVE’S EMPLOYMENT WITH EMPLOYER HAS BEEN OR WILL BE TERMINATED.


 


(F)            PAYMENTS UPON CERTAIN TERMINATIONS.


 


(I)            IN THE EVENT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
EMPLOYER WITHOUT CAUSE OR A TERMINATION BY EXECUTIVE OF HIS EMPLOYMENT FOR GOOD
REASON DURING THE EMPLOYMENT PERIOD OR A TERMINATION OF EXECUTIVE’S EMPLOYMENT
AS A RESULT OF THE EXPIRATION OF THE EMPLOYMENT PERIOD, EMPLOYER SHALL PAY TO
EXECUTIVE (OR, FOLLOWING HIS DEATH, TO EXECUTIVE’S BENEFICIARIES):


 

(A)          HIS BASE SALARY, WHICH SHALL BE PAYABLE IN INSTALLMENTS ON
EMPLOYER’S REGULAR PAYROLL DATES, FOR THE PERIOD  (THE “SEVERANCE PERIOD”)
BEGINNING ON THE DATE OF TERMINATION (AS DEFINED BELOW) AND ENDING ON THE
EIGHTEEN MONTH ANNIVERSARY OF THE DATE OF TERMINATION, AND

 

(B)           ANY EARNED BUT UNPAID SYNERGY ACHIEVEMENT AWARDS, PAYABLE PROMPTLY
FOLLOWING SUCH TERMINATION OF EMPLOYMENT AND A PRO RATA PORTION OF THE SYNERGY
ACHIEVEMENT AWARD (THE “PRO RATA SYNERGY AWARD”) THAT WOULD HAVE BEEN PAYABLE TO
EXECUTIVE FOR THE AWARD YEAR THAT INCLUDES THE DATE OF TERMINATION, PAYABLE
PROMPTLY FOLLOWING THE CALCULATION THEREOF, LESS

 

(C)           THE AMOUNT, IF ANY, PAID OR PAYABLE TO EXECUTIVE UNDER THE TERMS
OF ANY SEVERANCE PLAN, POLICY, PROGRAM OR PRACTICE OF HOLDING, EMPLOYER OR ANY
OF THEIR RESPECTIVE AFFILIATES APPLICABLE TO EXECUTIVE, AS IN EFFECT ON THE DATE
OF TERMINATION;

 

provided that Employer may, at any time, pay to Executive, in a single lump sum
and in satisfaction of Employer’s obligations under clauses (A) and (B) of this
Section 7(f)(i), an amount equal to (x) the installments of the Base Salary then
remaining to be paid to Executive pursuant to clause (A) above, and the amount,
if any, then remaining to be paid to Executive pursuant to clause (B) above,
less (y) the amount, if any, remaining to be paid to Executive pursuant to any
plan, policy, program or practice identified under clause (C) above.

 

If Executive’s employment shall terminate and he is entitled to receive
continued payments of his Base Salary under clause (A) of this Section 7(f)(i),
Employer

 

6

--------------------------------------------------------------------------------


 

shall (x) continue to provide to Executive during the Severance Period the life,
medical, dental and prescription drug benefits referred to in Section 5 (the
“Continued Benefits”) and (y) reimburse Executive for expenses incurred by him
for outplacement and career counseling services provided to Executive for an
aggregate amount not in excess of the lesser of (i) $25,000 and (ii) 20% of
Executive’s Base Salary.

 

Executive shall not have a duty to mitigate the costs to Employer under this
Section 7(f)(i), except that Continued Benefits shall be reduced or canceled to
the extent of any comparable benefit coverage earned by (whether or not paid
currently) or offered to Executive during the Severance Period by a subsequent
employer or other Person (as defined below) for which Executive performs
services, including but not limited to consulting services.

 


(II)           IF EXECUTIVE’S EMPLOYMENT SHALL TERMINATE UPON HIS DEATH OR
DISABILITY OR IF EMPLOYER SHALL TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE OR
EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT WITHOUT GOOD REASON DURING THE
EMPLOYMENT PERIOD, EMPLOYER SHALL PAY EXECUTIVE HIS FULL BASE SALARY THROUGH THE
DATE OF TERMINATION; PLUS, IN THE CASE OF TERMINATION UPON EXECUTIVE’S DEATH OR
DISABILITY, (I) ANY EARNED BUT UNPAID SYNERGY ACHIEVEMENT AWARD AND (II) THE PRO
RATA SYNERGY AWARD (DETERMINED AS PROVIDED IN SECTION 7(F)(I)) FOR THE PORTION
OF THE AWARD YEAR PRECEDING EXECUTIVE’S DATE OF TERMINATION (EXCLUSIVE OF ANY
TIME BETWEEN THE ONSET OF A PHYSICAL OR MENTAL DISABILITY THAT PREVENTS THE
PERFORMANCE BY EXECUTIVE OF HIS DUTIES HEREUNDER AND THE RESULTING DATE OF
TERMINATION); PLUS, IN THE CASE OF TERMINATION UPON EXECUTIVE’S DEATH, HIS FULL
BASE SALARY FOR THE REMAINDER OF THE PAY PERIOD IN WHICH DEATH OCCURS AND FOR
ONE MONTH THEREAFTER, AS PROVIDED IN SECTION 3.


 


(III)          EXCEPT AS SPECIFICALLY SET FORTH IN THIS SECTION 7(F), NO
BENEFITS PAYABLE TO EXECUTIVE UNDER ANY OTHERWISE APPLICABLE PLAN, POLICY,
PROGRAM OR PRACTICE OF EMPLOYER SHALL BE LIMITED BY THIS SECTION 7(F), PROVIDED
THAT (X) EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS
UNDER ANY SUCH PLAN, POLICY, PROGRAM OR PRACTICE PROVIDING ANY BONUS OR
INCENTIVE COMPENSATION (AND THE PROVISIONS OF THIS SECTION 7(F) SHALL SUPERSEDE
THE PROVISIONS OF ANY SUCH PLAN, POLICY, PROGRAM OR PRACTICE), AND (Y) THE
AMOUNT, IF ANY, PAID OR PAYABLE TO EXECUTIVE UNDER THE TERMS OF ANY SUCH PLAN,
POLICY, PROGRAM OR PRACTICE RELATING TO SEVERANCE SHALL REDUCE THE AMOUNTS
PAYABLE UNDER SECTION 7(F)(I) AS PROVIDED IN CLAUSE (C) THEREOF.


 


(G)           DATE OF TERMINATION.  AS USED IN THIS AGREEMENT, THE TERM “DATE OF
TERMINATION” SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS
DEATH, THE DATE OF HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
EMPLOYER FOR CAUSE, THE DATE ON WHICH NOTICE OF TERMINATION IS GIVEN AS
CONTEMPLATED BY SECTION 7(E) OR, IF LATER, THE DATE OF TERMINATION SPECIFIED IN
SUCH NOTICE, AND (III) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EMPLOYER
WITHOUT CAUSE, DUE TO EXECUTIVE’S DISABILITY OR BY EXECUTIVE FOR ANY REASON, THE
DATE THAT IS 30 DAYS AFTER THE DATE ON WHICH NOTICE OF


 

7

--------------------------------------------------------------------------------


 


TERMINATION IS GIVEN AS CONTEMPLATED BY SECTION 7(E) OR, IF NO SUCH NOTICE IS
GIVEN, 30 DAYS AFTER THE DATE OF TERMINATION OF EMPLOYMENT.


 


(H)           RESIGNATION UPON TERMINATION.  EFFECTIVE AS OF ANY DATE OF
TERMINATION UNDER THIS SECTION 7 OR OTHERWISE AS OF THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT WITH EMPLOYER, EXECUTIVE SHALL RESIGN, IN WRITING,
FROM ALL BOARD MEMBERSHIPS AND OTHER POSITIONS THEN HELD BY HIM WITH HOLDING,
EMPLOYER AND THEIR RESPECTIVE AFFILIATES.


 


8              UNAUTHORIZED DISCLOSURE.  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER AND THE TEN-YEAR PERIOD FOLLOWING ANY TERMINATION OF
SUCH EMPLOYMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF EMPLOYER’S BOARD OR ITS
AUTHORIZED REPRESENTATIVE, EXCEPT TO THE EXTENT REQUIRED BY AN ORDER OF A COURT
HAVING JURISDICTION OR UNDER SUBPOENA FROM AN APPROPRIATE GOVERNMENT AGENCY, IN
WHICH EVENT, EXECUTIVE SHALL USE HIS BEST EFFORTS TO CONSULT WITH EMPLOYER’S
BOARD PRIOR TO RESPONDING TO ANY SUCH ORDER OR SUBPOENA, AND EXCEPT AS REQUIRED
IN THE PERFORMANCE OF HIS DUTIES HEREUNDER, EXECUTIVE SHALL NOT DISCLOSE ANY
CONFIDENTIAL OR PROPRIETARY TRADE SECRETS, CUSTOMER LISTS, DRAWINGS, DESIGNS,
INFORMATION REGARDING PRODUCT DEVELOPMENT, MARKETING PLANS, SALES PLANS,
MANUFACTURING PLANS, MANAGEMENT ORGANIZATION INFORMATION (INCLUDING BUT NOT
LIMITED TO DATA AND OTHER INFORMATION RELATING TO MEMBERS OF THE BOARD OF
DIRECTORS OF HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES OR TO
MANAGEMENT OF HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES),
OPERATING POLICIES OR MANUALS, BUSINESS PLANS, FINANCIAL RECORDS, PACKAGING
DESIGN OR OTHER FINANCIAL, COMMERCIAL, BUSINESS OR TECHNICAL INFORMATION
(A) RELATING TO HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES OR
(B) THAT HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES MAY RECEIVE
BELONGING TO SUPPLIERS, CUSTOMERS OR OTHERS WHO DO BUSINESS WITH HOLDING,
EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES (COLLECTIVELY, “CONFIDENTIAL
INFORMATION”) TO ANY THIRD PERSON UNLESS SUCH CONFIDENTIAL INFORMATION HAS BEEN
PREVIOUSLY DISCLOSED TO THE PUBLIC OR IS IN THE PUBLIC DOMAIN (OTHER THAN BY
REASON OF EXECUTIVE’S BREACH OF THIS SECTION 8).


 


9              NON-COMPETITION.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT
WITH EMPLOYER AND, FOLLOWING ANY TERMINATION THEREOF, THE PERIOD ENDING ON THE
LATER OF (A) THE FIRST ANNIVERSARY OF THE DATE OF TERMINATION AND (B) THE LAST
DAY OF THE SEVERANCE PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, BECOME
EMPLOYED IN A SIMILAR EXECUTIVE CAPACITY BY, ENGAGE IN BUSINESS WITH, SERVE AS
AN AGENT OR CONSULTANT TO, OR BECOME A PARTNER, MEMBER, PRINCIPAL OR STOCKHOLDER
(OTHER THAN A HOLDER OF LESS THAN 1% OF THE OUTSTANDING VOTING SHARES OF ANY
PUBLICLY HELD COMPANY) OF, THE MEAD CORPORATION, ANY OF ITS SUBSIDIARIES OR ANY
OTHER CURRENT OR FUTURE DIRECT COMPETITOR (OR ANY OF SUCH DIRECT COMPETITOR’S
SUBSIDIARIES OR AFFILIATES) IN THE PAPERBOARD AND PAPERBOARD PACKAGING BUSINESS
OF HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AS DETERMINED IN
GOOD FAITH BY EMPLOYER’S BOARD.  FOR PURPOSES OF THIS SECTION 9, THE PHRASE
EMPLOYMENT “IN A SIMILAR EXECUTIVE CAPACITY” SHALL MEAN EMPLOYMENT IN ANY
POSITION IN CONNECTION WITH WHICH EXECUTIVE HAS OR REASONABLY WOULD BE VIEWED AS
HAVING POWERS AND AUTHORITIES WITH RESPECT TO ANY OTHER PERSON OR ANY PART OF
THE BUSINESS THEREOF THAT ARE


 

8

--------------------------------------------------------------------------------


 


SUBSTANTIALLY SIMILAR, WITH RESPECT THERETO, TO THE POWERS AND AUTHORITIES
ASSIGNED TO THE SENIOR VICE PRESIDENT, FINANCE OR ANY SUPERIOR EXECUTIVE OFFICER
OF EMPLOYER IN THE BY-LAWS OF EMPLOYER AS IN EFFECT ON THE DATE HEREOF, A COPY
OF THE RELEVANT PORTIONS OF WHICH HAS BEEN DELIVERED TO EXECUTIVE ON OR BEFORE
THE DATE HEREOF, AND WHICH EXECUTIVE HEREBY CONFIRMS THAT HE HAS REVIEWED.


 


10            NON-SOLICITATION OF EMPLOYEES.  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER AND, FOLLOWING ANY TERMINATION THEREOF, THE PERIOD
ENDING ON THE LAST DAY OF THE SEVERANCE PERIOD (SUCH PERIODS COLLECTIVELY, THE
“RESTRICTION PERIOD”), EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIS OWN
ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON ANYWHERE IN THE UNITED STATES OR
EUROPE, (I) SOLICIT FOR EMPLOYMENT, EMPLOY OR OTHERWISE INTERFERE WITH THE
RELATIONSHIP OF HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH,
ANY PERSON WHO AT ANY TIME DURING THE SIX MONTHS PRECEDING SUCH SOLICITATION,
EMPLOYMENT OR INTERFERENCE IS OR WAS EMPLOYED BY OR OTHERWISE ENGAGED TO PERFORM
SERVICES FOR HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OTHER
THAN ANY SUCH SOLICITATION OR EMPLOYMENT DURING EXECUTIVE’S EMPLOYMENT WITH
HOLDING AND EMPLOYER ON BEHALF OF HOLDING, AND EMPLOYER, OR (II) INDUCE ANY
EMPLOYEE OF HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES WHO IS
A MEMBER OF MANAGEMENT TO ENGAGE IN ANY ACTIVITY WHICH EXECUTIVE IS PROHIBITED
FROM ENGAGING IN UNDER ANY OF SECTIONS 8, 9, 10 OR 11 OR TO TERMINATE HIS
EMPLOYMENT WITH EMPLOYER.


 


11            NON-SOLICITATION OF CUSTOMERS.  DURING THE RESTRICTION PERIOD,
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANY OTHER PERSON ANYWHERE IN THE UNITED STATES OR EUROPE, SOLICIT OR
OTHERWISE ATTEMPT TO ESTABLISH ANY BUSINESS RELATIONSHIP OF A NATURE THAT IS
COMPETITIVE WITH THE PAPERBOARD AND PAPERBOARD PACKAGING BUSINESS OF HOLDING,
EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AS DETERMINED IN GOOD FAITH BY
EMPLOYER’S BOARD WITH ANY PERSON WHO IS OR WAS A CUSTOMER, CLIENT OR DISTRIBUTOR
OF HOLDING, EMPLOYER OR ANY OF THEIR RESPECTIVE AFFILIATES AT ANY TIME DURING
WHICH EXECUTIVE WAS EMPLOYED BY EMPLOYER (IN THE CASE OF ANY SUCH ACTIVITY
DURING SUCH TIME) OR DURING THE TWELVE-MONTH PERIOD PRECEDING THE DATE OF
TERMINATION (IN THE CASE OF ANY SUCH ACTIVITY AFTER THE DATE OF TERMINATION),
OTHER THAN ANY SUCH SOLICITATION ON BEHALF OF HOLDING, EMPLOYER OR ANY OF THEIR
RESPECTIVE AFFILIATES DURING EXECUTIVE’S EMPLOYMENT WITH EMPLOYER.


 


12            RETURN OF DOCUMENTS.  IN THE EVENT OF THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL DELIVER TO EMPLOYER ALL
OF (A) THE PROPERTY OF EACH OF HOLDING, EMPLOYER AND THEIR RESPECTIVE AFFILIATES
AND (B) THE NON-PERSONAL DOCUMENTS AND DATA OF ANY NATURE AND IN WHATEVER MEDIUM
OF EACH OF HOLDING, EMPLOYER AND THEIR RESPECTIVE AFFILIATES, AND HE SHALL NOT
TAKE WITH HIM ANY SUCH PROPERTY, DOCUMENTS OR DATA OR ANY REPRODUCTION THEREOF,
OR ANY DOCUMENTS CONTAINING OR PERTAINING TO ANY CONFIDENTIAL INFORMATION. 
WHETHER DOCUMENTS OR DATA ARE “PERSONAL” OR “NON-PERSONAL” SHALL BE DETERMINED
AS FOLLOWS:  EXECUTIVE SHALL PRESENT ANY DOCUMENTS OR


 

9

--------------------------------------------------------------------------------


 


DATA THAT HE WISHES TO TAKE WITH HIM TO THE CHIEF LEGAL OFFICER OF EMPLOYER FOR
HIS REVIEW.  THE CHIEF LEGAL OFFICER SHALL MAKE AN INITIAL DETERMINATION WHETHER
ANY SUCH DOCUMENTS OR DATA ARE PERSONAL OR NON-PERSONAL, AND WITH RESPECT TO
SUCH DOCUMENTS OR DATA THAT HE DETERMINES TO BE NON-PERSONAL, SHALL NOTIFY
EXECUTIVE EITHER THAT SUCH DOCUMENTS OR DATA MUST BE RETAINED BY EMPLOYER OR
THAT EMPLOYER MUST MAKE AND RETAIN A COPY THEREOF BEFORE EXECUTIVE MAY TAKE SUCH
DOCUMENTS OR DATA WITH HIM.  ANY DISPUTES AS TO THE PERSONAL OR NON-PERSONAL
NATURE OF ANY SUCH DOCUMENTS OR DATA SHALL FIRST BE PRESENTED TO THE CHAIRMAN OF
EMPLOYER’S BOARD OR TO ANOTHER REPRESENTATIVE DESIGNATED BY EMPLOYER’S BOARD,
AND IF SUCH DISPUTES ARE NOT PROMPTLY RESOLVED BY EXECUTIVE AND THE CHAIRMAN OR
SUCH REPRESENTATIVE, SUCH DISPUTES SHALL BE RESOLVED THROUGH ARBITRATION
PURSUANT TO SECTION 17(B).


 


13            INJUNCTIVE RELIEF WITH RESPECT TO COVENANTS; FORUM, VENUE AND
JURISDICTION.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COVENANTS, OBLIGATIONS
AND AGREEMENTS OF EXECUTIVE CONTAINED IN SECTIONS 8, 9, 10, 11, 12 AND 13 RELATE
TO SPECIAL, UNIQUE AND EXTRAORDINARY MATTERS AND THAT A VIOLATION OF ANY OF THE
TERMS OF SUCH COVENANTS, OBLIGATIONS OR AGREEMENTS WILL CAUSE EMPLOYER
IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT LAW. 
THEREFORE, EXECUTIVE AGREES THAT EMPLOYER SHALL BE ENTITLED TO AN INJUNCTION,
RESTRAINING ORDER OR SUCH OTHER EQUITABLE RELIEF (WITHOUT THE REQUIREMENT TO
POST BOND) AS A COURT OF COMPETENT JURISDICTION MAY DEEM NECESSARY OR
APPROPRIATE TO RESTRAIN EXECUTIVE FROM COMMITTING ANY VIOLATION OF SUCH
COVENANTS, OBLIGATIONS OR AGREEMENTS.  THESE INJUNCTIVE REMEDIES ARE CUMULATIVE
AND IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES EMPLOYER MAY HAVE.  EMPLOYER,
HOLDING AND EXECUTIVE HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA, IN EACH CASE LOCATED IN NEW YORK CITY, IN RESPECT OF THE INJUNCTIVE
REMEDIES SET FORTH IN THIS SECTION 13 AND THE INTERPRETATION AND ENFORCEMENT OF
SECTIONS 8, 9, 10, 11, 12 AND 13 INSOFAR AS SUCH INTERPRETATION AND ENFORCEMENT
RELATE TO ANY REQUEST OR APPLICATION FOR INJUNCTIVE RELIEF IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 13, AND THE PARTIES HERETO HEREBY IRREVOCABLY
AGREE THAT (A) THE SOLE AND EXCLUSIVE APPROPRIATE VENUE FOR ANY SUIT OR
PROCEEDING RELATING SOLELY TO SUCH INJUNCTIVE RELIEF SHALL BE IN SUCH A COURT,
(B) ALL CLAIMS WITH RESPECT TO ANY REQUEST OR APPLICATION FOR SUCH INJUNCTIVE
RELIEF SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN SUCH A COURT, (C) ANY SUCH
COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER
THE SUBJECT MATTER OF ANY DISPUTE RELATING TO ANY REQUEST OR APPLICATION FOR
SUCH INJUNCTIVE RELIEF, AND (D) EACH HEREBY WAIVES ANY AND ALL OBJECTIONS AND
DEFENSES BASED ON FORUM, VENUE OR PERSONAL OR SUBJECT MATTER JURISDICTION AS
THEY MAY RELATE TO AN APPLICATION FOR SUCH INJUNCTIVE RELIEF IN A SUIT OR
PROCEEDING BROUGHT BEFORE SUCH A COURT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 13.  ALL DISPUTES NOT RELATING TO ANY REQUEST OR APPLICATION FOR
INJUNCTIVE RELIEF IN ACCORDANCE WITH THIS SECTION 13 SHALL BE RESOLVED BY
ARBITRATION IN ACCORDANCE WITH SECTION 17(B).

 

10

--------------------------------------------------------------------------------


 


14            ASSUMPTION OF AGREEMENT.  EMPLOYER SHALL REQUIRE ANY SUCCESSOR
THERETO, BY AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT EMPLOYER WOULD BE REQUIRED TO PERFORM IT IF
NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE OF EMPLOYER TO OBTAIN SUCH
AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A BREACH OF
THIS AGREEMENT AND SHALL ENTITLE EXECUTIVE TO COMPENSATION FROM EMPLOYER IN THE
SAME AMOUNT AND ON THE SAME TERMS AS EXECUTIVE WOULD BE ENTITLED HEREUNDER IF
EMPLOYER HAD TERMINATED EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE AS DESCRIBED IN
SECTION 7, EXCEPT THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON
WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF
TERMINATION.


 


15            ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS HERETO)
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  ALL PRIOR CORRESPONDENCE AND PROPOSALS (INCLUDING BUT
NOT LIMITED TO SUMMARIES OF PROPOSED TERMS) AND ALL PRIOR PROMISES,
REPRESENTATIONS, UNDERSTANDINGS, ARRANGEMENTS AND AGREEMENTS RELATING TO SUCH
SUBJECT MATTER (INCLUDING BUT NOT LIMITED TO THOSE MADE TO OR WITH EXECUTIVE BY
ANY OTHER PERSON AND THOSE CONTAINED IN ANY PRIOR EMPLOYMENT, CONSULTING OR
SIMILAR AGREEMENT ENTERED INTO BY EXECUTIVE AND EMPLOYER OR ANY PREDECESSOR
THERETO OR AFFILIATE THEREOF) ARE MERGED HEREIN AND SUPERSEDED HEREBY.


 


16            INDEMNIFICATION.  EMPLOYER HEREBY AGREES THAT IT SHALL INDEMNIFY
AND HOLD HARMLESS EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY DELAWARE LAW FROM
AND AGAINST ANY AND ALL LIABILITIES, COSTS, CLAIMS AND EXPENSES, INCLUDING ALL
COSTS AND EXPENSES INCURRED IN DEFENSE OF LITIGATION (INCLUDING ATTORNEYS’
FEES), ARISING OUT OF THE EMPLOYMENT OF EXECUTIVE HEREUNDER, EXCEPT TO THE
EXTENT ARISING OUT OF OR BASED UPON THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF EXECUTIVE.  COSTS AND EXPENSES INCURRED BY EXECUTIVE IN DEFENSE OF SUCH
LITIGATION (INCLUDING ATTORNEYS’ FEES) SHALL BE PAID BY EMPLOYER IN ADVANCE OF
THE FINAL DISPOSITION OF SUCH LITIGATION UPON RECEIPT BY EMPLOYER OF (A) A
WRITTEN REQUEST FOR PAYMENT, (B) APPROPRIATE DOCUMENTATION EVIDENCING THE
INCURRENCE, AMOUNT AND NATURE OF THE COSTS AND EXPENSES FOR WHICH PAYMENT IS
BEING SOUGHT, AND (C) AN UNDERTAKING ADEQUATE UNDER DELAWARE LAW MADE BY OR ON
BEHALF OF EXECUTIVE TO REPAY THE AMOUNTS SO PAID IF IT SHALL ULTIMATELY BE
DETERMINED THAT EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED BY EMPLOYER UNDER
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO AS A RESULT OF SUCH EXCEPTION.


 


17            MISCELLANEOUS.


 


(A)           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING ON
AND INURE TO THE BENEFIT OF EMPLOYER, HOLDING AND THEIR RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS.  THIS AGREEMENT SHALL ALSO BE BINDING ON AND INURE TO THE
BENEFIT OF EXECUTIVE AND HIS HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL
REPRESENTATIVES.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY ANY PARTY HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER


 

11

--------------------------------------------------------------------------------


 


PARTIES HERETO, EXCEPT AS PROVIDED PURSUANT TO THIS SECTION 17(A).  EACH OF
HOLDING AND EMPLOYER MAY EFFECT SUCH AN ASSIGNMENT WITHOUT PRIOR WRITTEN
APPROVAL OF EXECUTIVE UPON THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS
BUSINESS AND/OR ASSETS (BY WHATEVER MEANS), PROVIDED THAT THE SUCCESSOR TO
EMPLOYER SHALL EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 14.


 


(B)           ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT (EXCEPT IN CONNECTION WITH ANY REQUEST OR
APPLICATION FOR INJUNCTIVE RELIEF IN ACCORDANCE WITH SECTION 13) SHALL BE
RESOLVED BY BINDING ARBITRATION.  THE ARBITRATION SHALL BE HELD IN THE CITY OF
ATLANTA, GEORGIA AND EXCEPT TO THE EXTENT INCONSISTENT WITH THIS AGREEMENT,
SHALL BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT AT THE TIME OF THE ARBITRATION,
AND OTHERWISE IN ACCORDANCE WITH PRINCIPLES WHICH WOULD BE APPLIED BY A COURT OF
LAW OR EQUITY.  THE ARBITRATOR SHALL BE ACCEPTABLE TO BOTH EMPLOYER AND
EXECUTIVE.  IF THE PARTIES CANNOT AGREE ON AN ACCEPTABLE ARBITRATOR, THE DISPUTE
SHALL BE HEARD BY A PANEL OF THREE ARBITRATORS, ONE APPOINTED BY EMPLOYER, ONE
APPOINTED BY EXECUTIVE, AND THE THIRD APPOINTED BY THE OTHER TWO ARBITRATORS. 
ALL EXPENSES OF ARBITRATION SHALL BE BORNE BY THE PARTY WHO INCURS THE EXPENSE,
OR, IN THE CASE OF JOINT EXPENSES, BY BOTH PARTIES IN EQUAL PORTIONS, EXCEPT
THAT, IN THE EVENT EXECUTIVE PREVAILS ON THE PRINCIPAL ISSUES OF SUCH DISPUTE OR
CONTROVERSY, ALL SUCH EXPENSES SHALL BE BORNE BY EMPLOYER.


 


(C)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS, PROVIDED THAT THE INDEMNIFICATION PROVISIONS
CONTAINED IN SECTION 16 SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF  THE STATE OF DELAWARE.


 


(D)           TAXES.  EMPLOYER MAY WITHHOLD FROM ANY PAYMENTS MADE UNDER THIS
AGREEMENT ALL APPLICABLE TAXES, INCLUDING BUT NOT LIMITED TO INCOME, EMPLOYMENT
AND SOCIAL INSURANCE TAXES, AS SHALL BE REQUIRED BY LAW.


 


(E)           AMENDMENTS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER OR DISCHARGE IS APPROVED
BY EMPLOYER’S BOARD OR A PERSON AUTHORIZED THEREBY AND IS AGREED TO IN WRITING
BY EXECUTIVE AND, IN THE CASE OF ANY SUCH MODIFICATION, WAIVER OR DISCHARGE
AFFECTING THE RIGHTS OR OBLIGATIONS OF HOLDING, IS APPROVED BY THE BOARD OF
DIRECTORS OF HOLDING OR A PERSON AUTHORIZED THEREBY.  NO WAIVER BY ANY PARTY
HERETO AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY HERETO OF, OR COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  NO WAIVER OF ANY PROVISION OF
THIS AGREEMENT SHALL BE IMPLIED FROM ANY COURSE OF DEALING BETWEEN OR AMONG THE
PARTIES HERETO OR FROM ANY FAILURE BY ANY PARTY HERETO TO ASSERT ITS RIGHTS
HEREUNDER ON ANY OCCASION OR SERIES OF OCCASIONS.

 

12

--------------------------------------------------------------------------------


 


(F)            SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.


 


(G)           NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
TO BE DELIVERED UNDER THIS AGREEMENT SHALL BE (I) IN WRITING, (II) DELIVERED
PERSONALLY, BY COURIER SERVICE OR BY CERTIFIED OR REGISTERED MAIL, FIRST-CLASS
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, (III) DEEMED TO HAVE BEEN RECEIVED
ON THE DATE OF DELIVERY OR, IF SO MAILED, ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF, AND (IV) ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE
PARTY ENTITLED TO NOTICE SHALL HEREAFTER DESIGNATE IN ACCORDANCE WITH THE TERMS
HEREOF):


 

(A)          IF TO EMPLOYER, TO IT AT:

 

Riverwood International Corporation

814 Livingston Court

Marietta, Georgia  30067

Attention:  General Counsel

 

(B)           IF TO HOLDING, TO IT AT:

 

c/o Riverwood International Corporation

814 Livingston Court

Marietta, Georgia  30067

Attention:  General Counsel

 

(C)           IF TO EXECUTIVE, TO HIM AT HIS RESIDENTIAL ADDRESS AS CURRENTLY ON
FILE WITH EMPLOYER.

 

Copies of any notices or other communications given under this Agreement shall
also be given to:

 

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

New York, New York  10152

Attention:  Mr. Kevin J. Conway

 

and

 

Debevoise & Plimpton

875 Third Avenue

New York, New York  10022

Attention:  Franci J. Blassberg, Esq.

 

13

--------------------------------------------------------------------------------


 


(H)           VOLUNTARY AGREEMENT; NO CONFLICTS.  EXECUTIVE, EMPLOYER AND
HOLDING EACH REPRESENT THAT THEY ARE ENTERING INTO THIS AGREEMENT VOLUNTARILY
AND THAT EXECUTIVE’S EMPLOYMENT HEREUNDER AND EACH PARTY’S COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT WILL NOT CONFLICT WITH OR RESULT IN THE
BREACH BY SUCH PARTY OF ANY AGREEMENT TO WHICH HE OR IT IS A PARTY OR BY WHICH
HE OR IT OR HIS OR ITS PROPERTIES OR ASSETS MAY BE BOUND.


 


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(J)            HEADINGS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT INTENDED TO BE
A PART HEREOF OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


 


(K)           CERTAIN DEFINITIONS.


 

“Affiliate”:  with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to
a Subsidiary of the first Person, a Person of which the first Person is
a Subsidiary, or another Subsidiary of a Person of which the first Person is
also a Subsidiary.

 

“Control”:  with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

 

“Person”:  any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”:  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

 

“Successor”:  of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer and Holding have duly executed this Agreement by
their authorized representatives, and Executive has hereunto set his hand, in
each case effective as of the date first above written.

 

 

 

RIVERWOOD INTERNATIONAL CORPORATION

 

 

 

 

By:

/s/ Wayne E. Juby

 

 

 

Name:  Wayne E. Juby

 

 

Title: Senior Vice President, Human Resources

 

 

 

 

 

 

 

RIVERWOOD HOLDING, INC.

 

 

 

 

 

 

 

By:

/s/ Wayne E. Juby

 

 

 

Name:  Wayne E. Juby

 

 

Title:  Senior Vice President, Human Resources

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

/s/ Daniel J. Blount

 

 

15

--------------------------------------------------------------------------------


 

Schedule I

 

Annual Synergy Achievement Award

(all $ are millions)

 

Synergy Award Schedule

 

Amount

 

Percent

 

Bonus

 

$

51.6

 

100

%

$

2.0

 

$

46.4

 

90

%

$

1.8

 

$

41.3

 

80

%

$

1.6

 

$

28.4

 

55

%

$

1.1

 

$

25.8

 

50

%

$

1.0

 

 

Synergy achievement over $51.6 earns additional bonus accruing at the rate of 5
cents per dollar for synergies between $51.6 and $54.1; 10 cents per dollar for
synergies achieved between $54.1 and $56.6; and 20 cents per dollar for
synergies achieved between $56.6 and $59.1.  For the achievement of synergies
over $59.1, the Synergy Award Committee may, in its discretion, grant additional
awards.

 

For the first 10% increase in the first two years in synergy achieved, an
additional 10% bonus on the $2.0 target bonus will be earned.

 

Year 1

 

Year 2

 

Year 3

 

Total

 

 

 

 

 

 

 

 

 

$

18.1

 

$

20.0

 

$

13.5

 

$

51.6

 

 

•      Year 1 – Synergies achieved at $19.9; an additional $0.2 is earned.

•      Year 2 – Synergies achieved at $22.0; an additional $0.2 is earned.

 

16

--------------------------------------------------------------------------------


 

Schedule II

 

Perquisites

 


1              ANNUAL EXECUTIVE PHYSICAL.


 


2                                          REIMBURSEMENT UP TO $1,000 ANNUALLY
FOR EXPENSES RELATING TO INCOME TAX PREPARATION PLUS ADDITIONAL FEES IF INCURRED
ON ACCOUNT OF JOB-RELATED CIRCUMSTANCES AND THE COST OF REPRESENTATION BY RETURN
PREPARER DURING ANY AUDIT.


 


3                                          REIMBURSEMENT FOR EXPENSES INCURRED
FOR FINANCIAL AND ESTATE PLANNING SERVICES OF UP TO $5,000 FOR EXPENSES INCURRED
IN THE FIRST CALENDAR YEAR SERVICES ARE UTILIZED AND UP TO $2,500 FOR EXPENSES
INCURRED IN CALENDAR YEARS THEREAFTER.

 

17

--------------------------------------------------------------------------------